Title: To Thomas Jefferson from Return Jonathan Meigs, 31 January 1806
From: Meigs, Return Jonathan
To: Jefferson, Thomas


                        
                            [ca. Jan. 1806]
                        
                        The Cherokee Deputation have several objects in their Mission to the Seat of Government After presenting
                            their respests to their Father the President.
                        1t. They wish a decision on the ground of the conflicting claims, subsisting between them and the Chickasaws
                            relating to certain lands lying on the North side of Tennessee River. Each nation claim the same land of original right
                            & from public documents.
                        2d. The Cherokees claim the Long Island of Holston– They say that although there is nothing written to be
                            found applying to this claim, yet it is well known that at the Treaty of Hopewell in 1785 the Island was reserved to
                            them, and put into the hands of General Martin for them...! the Treaty of Holston in 1791 nothing was said about the
                            Island being reserved still to their nation, because they deemed it unnecessary, and although the language of that Treaty
                            may be construed to cede the Island to the United States it was never so understood by them, or intended to be done. They
                            wish to receive a reasonable consideration for it.
                        3d The Cherokees wish to have the lands lying on the South side of Tennessee River secured, or at least
                            competent tracts of it, to the individual possessors. Their whole Country now lies at the disposal of their Chiefs even
                            their best improvements; whereby a just excitement to industry is repressed.
                        4th. The Cherokees wish to have something done to regulate and legalise the descent of their property to their
                            heirs. This they conceive would induce individual industry, and have an advantageous effect in the plan of civilisation.
                        5th. The Criminal code of the Cherokees (if it can have that appellation) is cruel and sanguinary. Strong
                            presumption, without much examination, is sufficient, with them to take the life of any person amongst them, charged with
                            killing an other; especially if prejudices subsist between famalies or clans. And more especially the state of their
                            slaves is deplorable. they may be put to death by their masters in the most capricious manner. They have a considerable
                            number of Negro slaves in their Country.
                    